              Lladro Galleries, Inc.
                                    Southern     NY
                         20-11618




AMAZON CAPITAL SERVICE                         Supplies         Unliquidated   $963.02
PO Box 035184
Seattle, WA 98124-5184

C2 Imaging LLC                                 Marketing        Unliquidated   $13,515.03
Solutions Center Box 774537                    Decoration
Chicago, IL 60677-4005

CLEANING BUILDING SERVICES                     Cleaning Madison Unliquidated   $1,787.91
1133 Broadway, Suite 412                       Store
NEW YORK, NY 10010


CON EDISON                                     Power Service    Unliquidated   $3,131.10
Jaff Station
New York, NY 10116-1702

Custom Channels                                                 Unliquidated   $525.00
                                               Music at the
2569 Park Lane, Suite 104                      stores
Lafayette, CO 80026

D&L Transfer                                   Shipping service Unliquidated   $3,055.84
553 Calvin Street
BERGEN District
Washington Township, NJ 07676
DAY ELEVATOR AND LIFT                          Maintenance      Unliquidated   $1,633.13
50 Hempstead Gardens Drive
West Hempstead, NY 11552

Desert Hills Premium Outlets                   Rent             Unliquidated   $79,030.64
c/o Simon Property Group -
Premium Outlets
105 Eisenhower Parkway, 1st Floor
Roseland, NJ 07068
             Lladro Galleries, Inc.




FEDEX-NYC                               Shipping service Unliquidated       $56.05
PO Box 371461
Pittsburgh, PA 15250-7461

Granite Telecommunications LLC          Telecommunications Unliquidated     $1,337.52
P.O. Box 983119
Boston, MA 02298-3119

Johnson Controls Security Solutions     Security             Unliquidated   $5,799.60
PO Box 321967
Pittsburgh, PA 15250-7967


Omni Berkshire Place                    Rent                 Unliquidated   $358,547.00
21 East 52nd Street
New York, NY 10022
Attention: General Manager
Sovereign Service Corp.                 Service technician   Unliquidated   $2,444.25
307 Seventh Avenue
New York, NY 10001

                                        Rent                 Unliquidated
Williamsburg Outlets L.L.C.                                                 $66,448.91
c/o Simon Property Group
60 Columbia Rd. Bldg B, 3rd Floor
Morristown, NJ 07960
Williamsburg Storage                    Storage              Unliquidated   $1,179.00
5151 Mooretown Road
Williamsburg, VA 23188

Woodbury Common Premium Outlets         Rent                 Unliquidated   $67,697.37
Premium Outlet Partners, L.P.
c/o Simon Property Group
60 Columbia Rd, Building B, 3rd Floor
Morristown, NJ 07960
XPO LAST MILE, Inc.                     Shipping Service Unliquidated       $150.47
Network Place 29564
Chicago, IL 60673-1564
